            Case 2:13-cr-02131-WFN        ECF No. 93        filed 09/29/20      PageID.277 Page 1 of 2
 PROB 12C                                                                          Report Date: September 29, 2020
(6/16)
                                                                                                       FILED IN THE
                                        United States District Court                               U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                              Sep 29, 2020
                                        Eastern District of Washington                            SEAN F. MCAVOY, CLERK




                    Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Randal Lee Osburn                         Case Number: 0980 2:13CR02131-WFN-1
 Address of Offender:                                                 Washington 99001
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: May 5, 2014
 Original Offense:        Robbery of Mail, Money, or Property of the United States, 18 U.S.C. § 2114(a)
 Original Sentence:       Prison - 84 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: October 2, 2019
 Defense Attorney:        J Houston Goddard                  Date Supervision Expires: October 1, 2022
                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 01/28/2020, 03/25/2020, 06/23/2020, 08/18/2020, and 09/24/2020.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

              8         Special Condition #23: You must participate in an inpatient substance abuse treatment
                        program and any recommended aftercare. You must follow the rules and regulations of the
                        treatment program. The probation officer will supervise your participation in the program
                        (provider, location, modality, intensity, etc.). You must pay the costs of the program if
                        financially able.

                        Supporting Evidence: On September 29, 2020, Mr. Osburn was allegedly in violation of
                        special condition number 23 by failing to participate in inpatient treatment at Pioneer Center
                        East (PCE).

                        On February 18, 2020, Mr. Osburn agreed to a modification of his supervision conditions to
                        include the above-referenced inpatient treatment condition.

                        On September 29, 2020, the undersigned officer spoke to PCE staff to confirm that Mr.
                        Osburn reported to their facility. Staff indicated Mr. Osburn did report on September 28,
                        2020, however, left the facility the following day. In addition, staff relayed that Mr. Osburn
                        was under the impression he would still serve time in custody even if he successfully
                        completed inpatient treatment.
        Case 2:13-cr-02131-WFN             ECF No. 93         filed 09/29/20       PageID.278 Page 2 of 2
Prob12C
Re: Osburn, Randal Lee
September 29, 2020
Page 2

                        Mr. Osburn has chosen not to complete inpatient treatment and stated he was leaving the
                        facility even after staff tried to talk him into staying. Staff reported he stated he would rather
                        spend time with his “girl” than stay there. He subsequently aborted inpatient treatment and
                        the undersigned officer is unaware of Mr. Osburn’s whereabouts.

The U.S. Probation Office respectfully recommends the Court to issue a warrant and incorporate the violations
contained in this petition in future proceedings with the violations previously reported to the Court, and that the Court
issue a warrant.

                                            I declare under penalty of perjury that the foregoing is true and correct.
                                                               Executed on:      09/29/2020
                                                                                 s/Joshua D. Schull
                                                                                 Joshua D. Schull
                                                                                 U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                                 Signature of Judicial Officer

                                                                                    9/29/2020
                                                                                 Date
